Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 3/1/2021. Applicant cancelled claims 1, 8 – 9 and 28; claims 18 -27, 29- 30 are pending in this application.

Allowable Subject Matter
Claims 18 – 27, 29 - 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18, prior art does not make obvious the claim limitation “the roller wheel including a plurality of teeth extending from an outer surface of the roller wheel … the access door comprising a plurality of mating teeth, wherein the plurality of mating teeth is configured to engage with at least one of the plurality of teeth of the roller wheel to prevent movement of the roller wheel when the access door is in a closed position.” 
	Regarding claim 19, prior art does not make obvious the claim limitation “wherein the roller wheel includes a plurality of teeth extending from an outer surface of the roller wheel … engaging a plurality of mating teeth of the locking device with at least one of the plurality of teeth of the roller wheel to prevent movement of the roller wheel when the locking device is in a closed position.”
	Regarding claim 23, prior art does not make obvious the claim limitation “the roller wheel including a plurality of teeth extending from an outer surface of the roller wheel … the immobilizer including a plurality of locking teeth, wherein the locking teeth engage the housing and at least one of the plurality of teeth of the roller wheel to prevent movement of the roller wheel.”
	Regarding claim 29, prior art does not make obvious the claim limitation “the locking device comprises a first wall extension of the first wall extending away from the roller wheel and a second wall extension of the second wall extending away from the roller wheel, wherein compressing the first wall extension and the second wall extension urge the first wall and the second wall away from the roller wheel to permit movement of the roller wheel from the longitudinal position.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753